RECORD IMPOUNDED

                 NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-0190-12T3

NEW JERSEY DIVISION OF YOUTH
AND FAMILY SERVICES,1

      Plaintiff-Respondent,          APPROVED FOR PUBLICATION

                                        January 28, 2014
v.
                                        APPELLATE DIVISION
W.F.,

      Defendant-Respondent,

and

R.F.,

      Defendant-Appellant.

_____________________________________

IN THE MATTER OF
J.F., J.F., J.F., J.F.,
AND J.F.,

      Minors.

_____________________________________

          Submitted October 21, 2013 – Decided January 28, 2014

          Before Judges Yannotti, Ashrafi and Leone.




1
  On June 29, 2012, the Governor signed into law A-3101, which
reorganized the Department of Children and Families, and renamed
the Division of Youth and Family Services as the Division of
Child Protection and Permanency. L. 2012, c. 16, eff. June 29,
2012. We will refer to it as "the Division".
            On appeal from the Superior Court of New
            Jersey, Chancery Division, Family Part,
            Salem County, Docket No. FN-17-67-07.

            Joseph E. Krakora, Public Defender, attorney
            for appellant (Thomas G. Hand, Designated
            Counsel, on the briefs).

            John J.     Hoffman, Acting Attorney General,
            attorney   for respondent New Jersey Division
            of Child    Protection and Permanency (Lisa A.
            Puglisi,     Assistant Attorney General, of
            counsel;    Mara Spiegeland, Deputy Attorney
            General,   on the brief).

            Joseph E. Krakora, Public Defender, attorney
            for   respondent   W.F.   (Durrell   Wachtler
            Ciccia, Designated Counsel, on the brief).

            Joseph E. Krakora, Public Defender, Law
            Guardian, attorney for minors (Karen A.
            Lodeserto, Designated Counsel, on the brief).

      The opinion of the court was delivered by

LEONE, J.S.C. (temporarily assigned).

      Defendant R.F. (Father) and defendant W.F. (Mother) married

and had six children, all with the initials J.F.               The three

older children were born in 1991, 1992, and 1993.              The three

younger children were born in 1999, 2001, and 2003.

      The   Division    obtained   care   and   supervision,    but    not

custody, over all six children in litigation under the "abuse

and   neglect"   (FN)   docket.     Father   appeals   from    the    order

terminating the FN litigation.          He argues that the litigation

gave custody of the children to Mother without an appropriate

hearing.    However, the three older children became adults during



                                    2                            A-0190-12T3
the course of the FN litigation, and so the issue of their

custody is moot.            Moreover, the custody of the three younger

children was decided by consent under the "non-dissolution" (FD)

docket, when Father and Mother                   agreed that they would share

joint legal custody with Mother being the parent of primary

residence.         Accordingly, we affirm.

                                            I.

       We summarize the pertinent history of this litigation.                           In

2006    and    2007,      the    Division    received       referrals    that    Father

physically abused the older children, and that there had been

dangerous altercations.              On June 11, 2007, the Division under

the FN docket requested an order to show cause and filed a

verified complaint pursuant to N.J.S.A. 9:6-8.21 to -8.73 and

N.J.S.A. 30:4C-12.              The judge placed all six children under the

Division's care and supervision.                   The judge issued an order of

protection restraining the Father from going near the marital

home.     See N.J.S.A. 9:6-8.31(c), -8.55.               The judge also required

Father's visitation with the children to be supervised.

       On December 3, 2007, the date set for the fact-finding

hearing,      the    parties      agreed    to    convert    the   litigation      to    a

"family       in   need    of    services"       case.      Then   and   in   frequent

hearings thereafter, the court continued care and supervision

under N.J.S.A. 30:4C-12.




                                             3                                  A-0190-12T3
       Subsequently, the judge found that Father's visitation with

the three younger children could be unsupervised, but continued

supervision of his visits with the three older children.                         Later,

the judge ruled that the three older children did not have to

visit with Father.

       In December 2008, a judge to whom the matter was reassigned

permitted Father to return to the marital home on a full-time

basis and to enjoy unrestricted time with the children.                          Within

a month, however, the judge reinstated the order of protection

restraining      Father      from    the        marital   home,    and     restricted

Father's contact with the three older children, after Father had

an    altercation     with   one    of     the    older   children.        The     judge

nonetheless continued Father's unsupervised parenting time with

the three younger children.

       Father filed a motion for custody under the FD docket.                        The

judge consolidated the FN and FD actions, and dismissed Father's

FD motion for lack of changed circumstances.                    On March 20, 2009,

the   judge   ordered       that    custody      would    be   handled    in   the    FD

action,    and   in    an     FD    order       granted   Mother's       request     for

temporary custody of all six children, without prejudice.                            The

Law Guardian for the three younger children stated, however,

that they wanted Father returned to the home and that visits

were going very well.




                                            4                                  A-0190-12T3
        At the June 12, 2009 hearing, Mother and Father agreed to

joint custody of the three younger children, with Mother as the

parent of primary residence.            The judge's order in the FD action

provided:       "By consent both parties are granted joint legal

custody of the three youngest children . . . , with [Mother]

being the parent of primary residence."                The judge's order in

the FN case stated that "joint legal and physical custody" of

the three younger children "will be continued with [Mother and

Father] pursuant to [the judge's] order under [the FD] docket .

.   .   with   [Mother]    named   as   parent   of   primary   residence   and

[Father] the parent of alternate residence."               Father's counsel

stated, "I'm glad that we were able to resolve the issue of

custody as to the three younger children."

        Father's counsel, who had originally requested a hearing

for all the children under N.J. Div. of Youth & Family Servs. v.

G.M., 198 N.J. 382 (2009), now limited his argument to the three

older children.       He argued that a hearing was necessary under

G.M. because Father "still want[ed] to have custody of his older

children."       The judge disagreed, saying he had resolved the

custody issue in a full hearing in the FD case.                     The judge

issued an FD order granting Mother sole legal custody of the

three older children.          The Division agreed that the FN action

should be closed.         The judge ruled that there were no longer any




                                         5                            A-0190-12T3
issues   of   abuse    or     neglect    remaining    for   the     Division    to

address, that there was no need for "additional hearing[s] under

this [FN] docket," and that the "[l]itigation in this matter is

hereby terminated effective this date."                In the FN order, the

judge continued to restrain Father from the marital home.

      Father filed a notice of appeal from the June 12, 2009

order terminating the FN litigation and denying his "motion for

further hearings under the FN docket."                 The Division filed a

motion asking us to vacate the termination of the abuse and

neglect litigation under the FN docket, and to remand for a

dispositional    hearing       that   satisfied      G.M.      We   granted    the

Division's motion "for final remand" on March 29, 2010.

      On remand, Father argued that a hearing was necessary under

G.M. because he "had custody of all six children" before the

Division's involvement, and after the June 12, 2009 hearing "he

only had custody of 3 children" because "the court refused to

give custody of the three older [children] back to [him]."                      By

that time, however, the oldest child had turned eighteen and

aged out of the litigation.              By July 2010, the second oldest

child had also turned eighteen.               By November 2011, the last of

the three older children turned eighteen, and was dismissed from

the   litigation,     along    with     the   Law   Guardian    for   the   older

children.




                                         6                              A-0190-12T3
    The trial court ruled that the only issue to be addressed

at a hearing was "whether it was safe for the children to be

with their father" so that the court could decide whether to

lift "the order of protection"       barring him from the marital

home.   Father's counsel repeatedly agreed that the only issue

left under the FN docket was "whether the order of protection

should be lifted."

    The Division maintained that it was safe for Father to

return home.   The Law Guardian for the three younger children

agreed that Father's return was safe for his clients.       Mother

objected, however, in part because she no longer wished to live

with Father.   Indeed, Mother soon filed a divorce complaint

under the matrimonial (FM) docket.

    The trial court stated that the hearing would not address

"custody between the two parents," which could be challenged "in

the FD, FM world."   Father's counsel agreed that custody of the

three younger children should be handled "under the FM docket."

    On July 20, 2012, Father's counsel said a dispositional

hearing was still necessary to resolve the issue of the order of

protection restraining Father from the marital home.       Mother

stated that she recently vacated the home, and offered Father

the keys to that home.   The Division and the Law Guardian for




                               7                          A-0190-12T3
the three younger children reiterated that the FN case should be

closed, and Mother agreed.

      After      a     summary    dispositional    hearing,     the   judge      now

handling        the     matter     dismissed     the   order    of     protection

restraining Father from that home, and gave him the keys.                          At

Mother's request, the judge restrained Father from Mother's new

home "under all Family Court dockets," including the FD and FM

dockets.        The judge ruled that "there are no longer any issues

to be determined under the FN docket and all other issues [are]

to be determined under the FD/FM dockets."                     Accordingly, the

judge        ordered     that    "[l]itigation    in   this    [FN]   matter      is

terminated."           The judge's order reiterated that joint legal and

physical custody of the three younger children continued under

the     FD    docket     "with    [Mother]     named   as   parent    of   primary

residence and [Father] the parent of alternate residence."

                                         II.

      Father appeals from the July 20, 2012 order.               We must hew

to our standard of review:

               [W]e   generally   "defer to   the   factual
               findings of the trial court because it has
               the    opportunity    to  make    first-hand
               credibility judgments about the witnesses
               who appear on the stand; it has a 'feel of
               the case' that can never be realized by a
               review of the cold record."    Moreover, we
               recognize that "[b]ecause of the family
               courts' special . . . expertise in family
               matters, appellate courts should accord



                                          8                                A-0190-12T3
          deference to family court factfinding."
          Nevertheless, when no hearing takes place,
          no evidence is admitted, and no findings of
          fact are made, different principles apply.
          On those rare occasions, appellate courts
          need not afford deference to the conclusions
          of the trial court.

          [G.M., supra,         198    N.J.   at    396   (citations
          omitted).]

                                       III.

    Given     the    length     of     this   litigation,      we    focus    our

discussion by quoting Father's statement of what this appeal

challenges:

               This is a case about custody, not real
          estate rights.     The State effectuated a
          change in this father's physical custody to
          his six children.       Without appropriate
          factual or legal findings, the State then
          dismissed the litigation without affording
          the father the opportunity to challenge the
          change in his custodial rights.

Father urges that "[t]he orders changing custody must be vacated

and the matter remanded for a hearing to protect, not destroy,

the rights of the father and the safety of the remaining minor

children."

    Father's        appeal     challenging         custody   fails     for    two

fundamental reasons.          First, the three older children are now

adults.      Second,    the    three    younger      children's     custody   was

determined by consent.




                                        9                               A-0190-12T3
                                         A.

       To the extent Father seeks to challenge or obtain custody

of the three older children, this appeal is moot.                When the FN

litigation began, all the children were less than eighteen years

old.     They were therefore within the scope and "purpose of [the

abuse and neglect] act [which] is to provide for the protection

of children under 18 years of age . . . ."             N.J.S.A. 9:6-8.8(a).

The act thus provides that an "'[a]bused or neglected child'

means a child less than 18 years of age," N.J.S.A. 9:6-8.21(c)

and an "'[a]bused child' means a child under the age of 18

years," N.J.S.A. 9:6-8.9.          Elsewhere in Title Nine, "the word

'child' is similarly defined as 'any person under 18 years of

age.'"      N.J. Div. of Youth & Family Servs. v. A.L., 213 N.J. 1,

20 (2013) (quoting N.J.S.A. 9:2-13(b)); see, e.g., N.J.S.A. 9:3-

38(b), 9:6-8.84, 9:6A-10(a).

       Similarly, Title Thirty addresses the care and custody of

"a child," and defines a "child" as a "person under the age of

18   years."      N.J.S.A.    30:4C-2(b)-(d);      accord   N.J.S.A.     30:4C-

52(a).      A few "circumscribed" statutes permit the Division to

provide certain services to particular persons between the ages

of eighteen and twenty-one, but they do not apply here.                   State

ex   rel.    J.S.,   202   N.J.   465,    478-79   (2010)   (citing   N.J.S.A.




                                         10                            A-0190-12T3
30:4C-2.3    and    -27.5);         see    N.J.S.A.      9:17B-2(f),        30:4C-1.1(g),

30:4C-4.4(a), 30:4C-26.20(e).

      Likewise,     trial         courts     in    FD   and    FM    actions      can     award

custody     of     "a    minor         child,"      N.J.S.A.        9:2-4,        which    the

Legislature has elsewhere defined as "a child under the age of

eighteen years," N.J.S.A. 3B:12-69; accord N.J.S.A. 43:10-18.1,

43:13-22.3; see also N.J.S.A. 2A:34-54 (defining "[c]hild" as

"an   individual        who      has   not    attained        18    years    of    age"     for

purposes of the Uniform Child Custody Jurisdiction Act).                                     In

determining       when       a   parent's     obligation       of    financial       support

ends, "[a]ttainment of age 18 establishes prima facie, but not

conclusive, proof of emancipation."                     Newburgh v. Arrigo, 88 N.J.

529, 543 (1982).             In certain situations, parents still have an

economic    duty        to       support     children     after       their       eighteenth

birthday, and thus have not fully "relinquish[ed] the right to

custody."        Id. at 543-45; see Dolce v. Dolce, 383 N.J. Super.

11, 17 (App. Div. 2006).               Father does not claim that any of his

three older children are unemancipated, or that such economic

dependence would justify an award of custody over an adult.                                 See

Ort v. Ort, 428 N.J. Super. 290, 296-97 (Ch. Div. 2012).

      Finally, the age-of-majority statute provides that, subject

to limited exceptions inapplicable here, "every person 18 or

more years of age shall in all other matters and for all other




                                              11                                     A-0190-12T3
purposes be deemed to be an adult," N.J.S.A. 9:17B-3, in order

to exercise "the basic civil . . . rights" of adults, N.J.S.A.

9:17B-1(a).       See Green v. Auerbach Chevrolet Corp., 127 N.J.

591, 594-99 (1992).            Adults normally are not under the custody

of another.       See Ort, supra, 428 N.J. Super. at 295-98 (ruling

that a child who turns eighteen may seek her own emancipation

over   parental    objection);        see    also    N.J.S.A.    9:6-8.54(c)     ("No

placement may be made or continued under this section beyond the

child's eighteenth birthday without his consent.").2

       Therefore, the issue of custody of the three older children

became moot when they turned eighteen-years old.                         See, e.g.,

N.J. Div. of Youth & Family Servs. v. P.W.R., 205 N.J. 17, 21

n.3 (2011); L. v. G., 203 N.J. Super. 385, 390 (Ch. Div. 1985);

see also Oxfeld v. N.J. State Bd. of Educ., 68 N.J. 301, 303

(1975)     (holding      that    a    case       challenging    a   high    school's

regulation      became    moot       when    the    petitioners     finished     high

school).      "It is firmly established that controversies which

have   become     moot    or    academic         prior   to   judicial     resolution

ordinarily will be dismissed."                   Cinque v. N.J. Dept. of Corr.,

261 N.J. Super. 242, 243 (App. Div. 1993).                     Generally, "'courts

will not decide cases in which . . . a judgment cannot grant


2
  We do not address the situation of persons with mental or
physical disabilities.



                                            12                               A-0190-12T3
effective relief.'"          Ibid. (quoting Anderson v. Sills, 143 N.J.

Super. 432, 437 (Ch. Div. 1976)).

      We cannot grant effective relief because we cannot award

Father     custody   of   his    three   adult   children.     To    the    extent

Father seeks a ruling on how their custody should have been

determined, such a request is moot because it "'can have no

practical effect on the existing controversy.'"                    N.J. Div. of

Youth & Family Servs. v. J.C., 423 N.J. Super. 259, 263 (App.

Div. 2011) (quoting N.J. Div. of Youth & Family Servs. v. A.P.,

408 N.J. Super. 252, 261 (App. Div. 2009)).                  Further, this is

not   an    appeal   where      the   issues   raised   "involve    significant

matters     of   public      policy,     are     extremely    important,         and

undoubtedly will recur in cases that are likely to be mooted

before adjudication."           In re N.N., 146 N.J. 112, 124 (1996).              We

thus do not reach any claims concerning the custody of the three

older children.

                                         B.

      Father also claims that the trial court improperly entered

"orders changing custody" of the three younger children in the

FN action.       Father, however, ignores that their custody was

determined not by judicial fiat, but by parental consent in the

FD case.




                                         13                                A-0190-12T3
       On June 12, 2009, Father agreed that he and Mother would

have joint legal custody of the three younger children with

Mother as the parent of primary residence and Father as the

parent of alternate residence.             The judge embodied the parties'

consent in an order in the FD case.                The June 12, 2009 order in

the FN action made clear that the custody of the three younger

children had been determined in the FD case.                         All subsequent

case    management    and   compliance           review       orders      in   the    FN

litigation reiterated that the parents' joint custody of the

three younger children was governed by the order in the FD case,

"with [Mother] named as parent of primary residence and [Father]

the parent of alternate residence."                     Similarly, the June 20,

2012    disposition   order,       from        which    Father      appeals,     merely

continues the parents' joint legal and physical custody over the

three younger children as determined by the order under the FD

docket.

       At the June 12, 2009 hearing, Father's counsel made clear

that the parents' agreement had "resolved" the custody of the

three younger children.        He then confined to the three older

children his argument that further FN hearings were required

under G.M.      After the judge denied that request and terminated

the    FN   litigation,   Father    appealed           the   June   12,   2009    order

terminating the FN action, but not the order in the FD case




                                          14                                   A-0190-12T3
resolving the custody of the three younger children by consent.

His notice of appeal named all six children, but made clear that

he   was    challenging          the     "denial       of   the   motion     for       further

hearings under the FN docket," which he had requested for the

three older children only.                    The Division's motion for remand

asked us to vacate the termination of the abuse and neglect

litigation, and remand for a dispositional hearing under G.M.,

which      again    had     been       requested       only     for    the   three        older

children.          Nothing    in       our    "final    remand"       in   the    FN    action

indicates     that     we    were        overturning        the   parents'        consensual

resolution in the FD case of the custody of the three younger

children.

      After the remand, Father did not claim that the remand was

granted to address the agreed-upon custody of the three younger

children.      Instead, Father's counsel complained that Father had

lost "custody of the three older [children]" without a hearing

under G.M.         As the three older children became adults, Father's

counsel      agreed       that     the       sole   issue     remaining          in    the    FN

litigation was the order of protection restraining him from the

marital     home.         Father's       counsel       agreed     that     any    change      in

custody of the three younger children should be handled under

the FM docket.




                                               15                                      A-0190-12T3
      Father confirms that he is not appealing the June 12, 2009

FD   order      which    resolved     the    custody    of     the   three   younger

children by agreement between Father and Mother.                     Because Father

consented to that custody arrangement, and does not challenge

the FD order embodying that arrangement, he cannot raise the

issue     of    the    custody   of   the   three    younger      children   in   this

appeal.        See generally N.J. Div. of Youth & Family Servs. v.

M.D., 417 N.J. Super. 583, 620-21 (App. Div. 2011) (allowing

parents to change the result of a judicial custody determination

in   an    FN    action    by    consent     order     or    by   "attempt[ing]      to

'resolv[e]       the    questions     of    custody    and     parenting     time    by

agreement'") (quoting N.J. Div. of Youth & Family Servs. v.

N.D., 417 N.J. Super. 96, 115 (App. Div. 2010)); N.J. Div. of

Youth & Family Servs. v. J.D., 417 N.J. Super. 1, 23 (App. Div.

2010) (ruling that where the parents in an FN action agreed to a

judicial "custody determination under N.J.S.A. 9:2-4," they "may

not now protest the procedures followed").

      If Father believes that the custodial arrangement he agreed

to on June 12, 2009, is no longer appropriate, he may raise that

issue in the FM docket, for example, by filing a motion to

change custody alleging sufficient changed circumstances.                           N.J.

Div. of Youth & Family Servs. v. I.S., 214 N.J. 8, 40, cert.

denied, __ U.S. __, 134 S. Ct. 529, 187 L. Ed. 2d 380 (2013);




                                            16                               A-0190-12T3
G.M., supra, 198 N.J. at 402 n.3; Hand v. Hand, 391 N.J. Super.

102, 105 (App. Div. 2007).

                                    IV.

    Father   argues     that   G.M.    required        that   a    dispositional

hearing be held after our remand because it would determine the

custody of the children.         However, the issue of the custody of

the three older children became moot as they became adults, and

the issue of the custody of the three younger children had been

settled by consent prior to our remand.

    Moreover,   the     requirements       for    a    dispositional     hearing

under G.M. were never triggered after our remand.                  G.M. "h[e]ld

that the statutory framework of Title Nine provides that upon a

finding of abuse and neglect, the offending parent or guardian

is entitled to a dispositional hearing to determine whether the

children may safely return to his or her custody, and if not,

what the proper disposition should be."                G.M., supra, 198 N.J.

at 387-88.   Before a dispositional hearing is required, however,

there must be a fact-finding hearing at which a finding of abuse

and neglect is made.      N.J.S.A. 9:6-8.44, -47.             No such hearing

or finding ever occurred here.         Therefore, the preconditions for

a dispositional hearing under N.J.S.A. 9:6-8.51 never arose, and

G.M.'s   requirements    never    came     into       play.       Father's   G.M.

arguments thus do not apply here.           See I.S., supra, 214 N.J. at




                                      17                                A-0190-12T3
29-30 (distinguishing G.M. because there was a finding of abuse

and neglect in G.M.).3

      Because Father's appeal is "about custody," and the custody

issues were either mooted by adulthood or resolved by consent,

we have no occasion to untangle the trial court's post-remand

proceedings, which were prolonged and confused            substantially,

but   not   solely,   by   Father.    We   note,   however,   the   Supreme

Court's recent ruling that if the Division fails to establish

abuse and neglect in a fact-finding hearing, "[t]he Title 9

action must be dismissed," and that the Division must proceed

under Title Thirty if it proceeds at all.          I.S., supra, 214 N.J.

at 14, 29-39; see N.D., supra, 417 N.J. Super. at 109 (noting

that "the Division may proceed under Title 30, irrespective of a

finding of abuse or neglect"); see also J.D., supra, 417 N.J.

Super. at 23 ("Title 30 does not discuss dispositional hearings,

as delineated in Title 9.").




3
  Also misplaced is Father's reliance on our ruling in G.M. that
the proper remedy is to remand for a custody determination based
on "the best interest of the child standard" in the FN
litigation, at which the parents would receive State-supplied
counsel. Div. of Youth & Family Servs. v. G.M., 398 N.J. Super.
21, 44-52 (App. Div. 2008), aff'd as modified, 198 N.J. 382
(2009).    The Supreme Court rejected that remedy, however,
because the trial court's error "was not in the failure to hold
a custody hearing, but in the failure to hold a dispositional
hearing." G.M., supra, 198 N.J. at 402.



                                     18                             A-0190-12T3
                                           V.

      Father does not dispute the dispositional order allowing

him to occupy the former marital home.                   Father's brief also does

not   challenge    the     other    relief       granted    at   the   dispositional

hearing, namely the order of protection for Mother at her new

home, and so its propriety is not before us.4                      Thus, Father does

not challenge any decision actually made at the July 20, 2012

dispositional      hearing.           Nonetheless,          Father        attacks      the

dispositional hearing, claiming it changed custody without due

process.        Because    the     dispositional         hearing    did    not    change

custody    of    the    children,     we   need       not   consider      the    process

provided at that hearing.

      Father also challenges orders before June 12, 2009 which he

contends    changed       custody     to        his     three    younger     children.

However,    when       Father    agreed    to     the    June    12,   2009      custody


4
  We note that N.J.S.A. 9:6-8.31(c) permits a preliminary order
of protection prior to a finding of abuse and neglect, and that
orders of protection are authorized after a fact-finding
hearing, N.J.S.A. 9:6-8.50(d), after a dispositional hearing,
N.J.S.A. 9:6-8.51(c), -8.53, and "in assistance or as a
condition of any other order made under this act," N.J.S.A. 9:6-
8.55. However, "the family court lacks authority to enter Title
9 orders when 'it finds that the child has not been abused or
neglected.'" I.S., supra, 214 N.J. at 31-32 (quoting N.J. Div.
of Youth & Family Servs. v. T.S., 426 N.J. Super. 54, 64 (App.
Div. 2012)).   Because Father does not challenge the order of
protection issued at the dispositional hearing, we have no
occasion to explore whether that order was authorized under
Title Nine, Title Thirty, or the FD or FM dockets.



                                           19                                    A-0190-12T3
agreement of the three younger children, any errors in earlier

proceedings      regarding     custody     of    those   children       became       moot.

See    J.C.,    supra,   423   N.J.     Super.     at    262-63   (ruling        that     a

parent's   claim     that     she   was   denied       due    process    and     a    full

dispositional hearing was mooted by her consent to adoption).

In any event, we find Father's challenges to those orders lack

sufficient      merit    to   warrant     further      discussion     in     a   written

opinion.       R. 2:11-3(e)(1)(E).        To the extent Father claims that

orders after June 12, 2009, changed the custody of the younger

three children, he is mistaken, and accordingly those arguments

also    lack    sufficient     merit.          Ibid.     We    also     do   not      find

sufficient merit concerning his complaints at the trial court's

handling of his allegations of problems in Mother's house, which

in any event were not raised in a motion to change custody.

Ibid.

       Affirmed.




                                          20                                     A-0190-12T3